

115 HR 5740 IH: Enhancing Law Enforcement Resources Act of 2018
U.S. House of Representatives
2018-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5740IN THE HOUSE OF REPRESENTATIVESMay 9, 2018Mr. Joyce of Ohio introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Food and Nutrition Act of 2008 to permit the State agency to disclose personal
			 identifying information of a household member to a law enforcement officer
			 who provides such member’s household electronic benefit transfer card
			 number for the purpose of apprehending such member who is fleeing to avoid
			 prosecution, or custody or confinement after conviction, for a crime.
	
 1.Short titleThis Act may be cited as the Enhancing Law Enforcement Resources Act of 2018. 2.AmendmentSection 11(e)(8)(E) of the Food and Nutrition Act of 2008 (7 U.S.C. 2020(e)(8)(E)) is amended by inserting (or the number of the member’s household electronic benefit transfer card) after the member the first place it appears.
		